DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2022 has been considered by the examiner.

Election/Restrictions
Claim 5 is allowable. The restriction requirement among Groups II and III, as set forth in the Office action mailed on 9/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Groups II-III is withdrawn.  Claim 1, directed to a method of treating acne with the same composition as required for the simultaneous downregulation of production of TNF-alpha, IL-1a, IL-6, IL-8, Leptin, and Sebum of allowable claim 5, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  The Examiner notes that the mechanism recited in claim 5 is applicable as a mechanism by which benefit in acne treatment is understood to occur; accordingly claim 1 is no longer considered patentably distinct from claim 5.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Declaration of the instant inventor, Dr. Bruce Kovacs, filed 5/17/2022 is acknowledged.  The Examiner agrees that there are many pages and a plethora of components in Patron that could be combined with cooling agents, among which each of the elected components is taught.  The Examiner also agrees that some of the purposes taught are completely different from the instant method of independent claim 5, simultaneous downregulation of production of TNF-alpha, IL-1a, IL-6, IL-8, Leptin, and Sebum.  While possibly inherent, if each of the instant claimed materials, in the required amounts were used, the 6 amounts required by the instant claims for each of the 6 recited components do not appear to be taught/obvious over Patron.  Differences in purposes likely suggest alternate amounts.  Because the claimed amounts are not taught and the claimed downregulation of production of TNF-alpha, IL-1a, IL-6, IL-8, Leptin, and Sebum is not even mentioned by Patron, the Examiner agrees that the amended claims are not prima facie obvious over Patron.
Further, even if a basis for selecting each required component (perhaps in addition to a cooling agent), in amounts required were somehow identified, and the composition were applied to skin/acne (a step taught), there is no reasonable expectation of achieving the claimed outcome, nor the corresponding expected benefit in treating acne.
Additionally, the Declaration provides evidence of synergistic reduction in IL-6 & IL-8, which is not expected based on Patron.  Additionally, the lipid profile of Figure 3 for the claimed combination is very similar to that of control skin, which is also not predicted, for acne patients.  Unexpected results are clearly present for the test described, corresponding roughly in scope to claims 20-21, and matching claims 27-28.  For these claims, superior secondary considerations also outweigh any obviousness basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5, 17-34 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0096418 A1; US 2017/0087199 A1; US 2016/0376263 A1.  Each of the alternative references from Patron et al. name each of the claim 5 composition components and mention treatment of acne.  However, the same explanation given above also applies to each of these references, rendering them insufficient for obviousness:  Each reference contains a large number of possible compounds, giving millions and more possible combinations.  The purposes of some compounds do not match the claimed purpose of claim 1 or 5. The claimed amounts are not taught or obvious; the demonstrated claim 5 mechanism of action (and expected benefit in acne treatment) is not reasonably expected, and unexpected results apply to some of the allowed claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611